TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 9, 2018



                                       NO. 03-17-00744-CV


                                    Wesley Perkins, Appellant

                                                  v.

       Whitney Brewster, Executive Director, Texas Department of Motor Vehicles;
              Bruce Elfant, Tax Assessor Collector for Travis County; and
        Steve McCraw, Director, Texas Department of Public Safety, Appellees


          APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
     DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order of dismissal signed by the district court on August 16, 2017.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.